Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

RETURN DATE: Monch 24% 902) @ 4:30

 

 

 

AM.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

x
In re: Case No. JO-FIk3>- Nes

Chapter: i

Drammen France Cost.

x

NOTICE OF MOTION

PLEASE TAKE NOTICE that upon the annexed application of

Clanistiwe Hoey

, _ ahearing will be
held before the Hon. SU dye, Crnocs. moan _, Bankruptcy Judge, to consider the

motion for an Order granting relief as follows:

Pleading -ko Quash Svlspoeng sSSved oy Laason Hoyaly,
@\dnan Frome. Wolosiky .

4
Date and time of hearing: (Manc\ 24 > 202) @ F304 “

Location: U.S. Bankruptcy Court

290 Federal Plaza

Central Islip, New York 11722
Courtroom # £60 , &* Floor

Dated: 2lia lo)

(Signature)
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

EASTERN DISTRICT OF NEW YORK

In re: Case No. QO FIBFR- es,
Chapter: oa

 

Dimond Finance Co. TX,

 

APPLICATION IN SUPPORT OF MOTION

To the Hon. Sudae. q oss Man/__, Bankruptcy Judge:

 

 

I, Ch. Skive Le en , herein, make this application
in support of my motion for the following relief:

Ploadias +o Qvuash SLIQD CCN 0, ‘\sSuced Dy Lawsotr Huyoh
Ohshan Enome wo losky.

In support of this motion, I hereby allege as follows:
please see artd\acheel

 

 

WHEREFORE, C\ha.stweprays for an Order granting relief requested.

Dated: 2 | 3/3 | —

 

(Signature)
Case o-2U0-/lof/-reg Voc loz Filed Ud/lficl entered O¢4ilfizi Lololias

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

> «

 

In re: Case No. SO -"FIiR35- Les,
Chapter: oe
Dyouma rad FEwonce’ Co.ytnc.
x
CERTIFICATE OF SERVICE
The undersigned certifies that on 2 [ I> | Zor) , acopy of the annexed papers was

 

served by depositing same, enclosed in a properly addressed postage-paid envelope, in an
official depository under the exclusive care and custody of the United States Postal Service within the
State of New York, upon /below specify the name and mailing address of each party served]:
Dramenk Fnance Co,y mee. —
C2CO Mancoy Avewe_ Neo Wyle. Pans PY. Hoye

WIAYoe “~ Gireen WUQA Weyne Greed, PC
GAs Pank Avene. Sect\y- 2o%b Flounh WY NY /oo/&

anskee Mane A. Pergamens* WAMDES Gress § Fenggment

Yoo Ga rol 25 C hy ~ \ez Q So de. You Ga nobles Cty
WY. 1/530

. ” i <P
IZ205  Avenve. of Whe AmenicaS New ferls NY. /oos¢

Ns . < 4
1) ves ait deat “TN She e Loy Ts level Fede aa |
OC Fedeas\ Clare _- gy =<
Com 560 Centra) Bs sv

SY. FID - 4Y3R :
Dated: hele

(Signature)

Modal S Fer olshan Fro ve Lado Shey x

Rev. 5/2012
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

RE: Case# - 20-71877-(REG) - Motion to Quash

CHAPTER - 7 - Subpoena - Eastern District of NY

DEBTOR - Diamond Finance Co Inc

RELIEF REASON - Undue Burden to Christine’s Well-Being

2002 -
She had back surgery - L5 S1. She returned to work 2 weeks
later.

2008-

During a vacation, her health started to bother her. Her left
groin had become painful. She was unable to walk or stand
for more than 10 mins(ten minutes)

| ended up pushing her in a wheelchair for the remainder of
our vacation (6 additional days)

2 weeks later -

She still had pain in her left groin and thigh, then the exact
same pain and in the exact same area started in her right
groin.

1 week later -

Pain continues with burning, Remind you, the pain is ‘Bi-
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

Lateral’ it has now spread across her Whole Body, from her
head down to her ankles.

2009-

She was shuffled from Doctor to Doctor for the next few
years. No one could figure out a diagnosis.

Was it her Back, her Hips, MS, Lupus, Cancer or Arthritis?
These were the questions being asked. She must have had at
least 10-15 MRI's, same amount of X-rays - endless blood
tests, mental and physical tests were also done. No answers
were achieved after all these Doctors and tests.

Arthroscopic Surgery was performed in 2010 at “Hospital For
Special Surgery", NY NY. Her Doctor was David Mayman. He
had thought she had a Labral Tear in both hips, Unfortunately,
a labral tear was not the cause of her pain or burning.

As the years pass her pain continued, her anxiety and stress
Increased. She was trying to continue her regular lifestyle, but
it became too difficult and painful.

All her daily activities and chores were affected. She could no
longer walk, bike or do Yoga. Our personal life was being
affected.

We had an active lifestyle and everything ‘STOPPED*' going
out to dinner was even impossible. We lost all of our friends.
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

She had to reduce her hours and days at work.

2012-

She was, Finally, accepted as a patient at ‘Johns Hopkins
Hospital’ (Baltimore, Maryland)

Her Doctor is Paul Christo.

He diagnosed her with the following:
1. Fibromyalgia

2. Chronic Fatigue Symptom

3. IBS

4. Celiac

5. Migraines

6. Auto Immune Disease

Now that she had a diagnosis (after 2.5 years) what is next
for her, for my family?

How does she cope with these horrible, life altering and
LIFELONG Diseases?

We are still trying to figure that out!!

Dr Paul Christo subscribed the following medications:

1. Neurontin - Current Dose - 2600mg Per Day. This has
increased by 300mg per day since she received the
Subpoena.
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

2. Tramadol- Current Dose - 150mg per day. This has
increased by 50mg per day since she received the
Subpoena.

3. Cymbalta- Current Dose - 60mg per day.

4. Ambien - Current Dose - 10mg per night.

As the days/weeks and years pass, her health continues to
Decline (even with the medication)

She continued to work to the best of her ability, but the
quality and quantity of her work declined.

The ‘Stress’ of her job, with Diamond Finance Co, affected
her pain 100%.

Increased Stress = Increased Pain = Increased Burning and
Stomach Flares-Ups.

Please understand, Christine has PAIN Everyday from her
Neck to her ankles and sleeps 16 hours a day.

The stomach, also known as ‘The Second Brain’, Her two
Struggling brains fighting against Each other. Once both
brains are affected negatively, her Body and Head goes into a
‘Downward Spiral’.

These are her symptoms-
1. Extreme Fatigue
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

2. Pain - throughout her entire body
3. Burning

4. Brain Fog

5. Neck Pain

6. Migraines

7. Nausea

8. Anxiety

9. Depression

10. Lack of Concentration

The only thing that’s changes is the level of pain she is in on
any particular day.

Again, Please Understand, | am Not Exaggerating her
condition, her symptoms or her Pain.

On a Good Day her pain level is at 7!

On a Bad Day her pain level is at 9!

She is not able to fully dress herself and she needs help
bathing. Cooking is also a challenge, which she is trying to
overcome. Everyday chores are a constant struggle for her
and are usually completed by me.

2018 -
We made a long and very difficult decision to have her Resign
from her position at Diamond Finance Co. Inc.
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

Work increased her Stress and Pain and Decreased her
energy.

Depression set in due to her constant battle with her health.
She wasn't even capable of participating in her own Life.
Work became impossible for her to continue. She would
literally, fall asleep at her desk. She would have to lay on her
office floor when her muscles began to spasm.

She couldn't concentrate, she couldn't remember what her
duties were. This part of her disease is called - ‘Fibro-Fog’.

2019 - To Present -

After Christine resigned, we hoped and prayed she would
start to feel better without the stress and daily duties/
pressures from her job but her pain was still exasperating. As
we have wanted to do for awhile, we decided to move to
Florida, Warmer weather was optimum for her health and she
has a sister here.

Her stress level certainly decreased but her Fibromyalgia was
still unbearable.

Then her life took a Wild and Painful Turn.

She was served a Subpoena regarding Diamond Finance/
Robert Diamond.

Since then she has had to increase her medication, her stress
and pain level has Risen and her Fibromyalgia has been in a
flare-up since that day.
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

She/we were starting to move in a positive and healthy
direction until that Subpoena was served to her. She had had
to see her Doctor more regularly and She hasn't been able to
get a full nights sleep.

| Pray you understand (not sympathize) but understand that
moving forward with the Subpoena is NOT Healthy for
Christine or my Family.

The day she was supposed to give a deposition, she did not
sleep for 2 days. She hadn't eaten all week and her pain level
Increased to a High 9!! | had to cancel that deposition. |
thought she was capable, however she was Not!

However, | did forward (via Fed-ex) the only documents she
had regarding Diamond Finance - Employee Hand Book.

| also sent copies of her medical records. | left a voicemail
message and sent a couple of text messages to attorney
Lawson, but haven't heard back from him yet.

|am PLEADING to you Your Honor, | Pray your Ruling will be
in her favor, to ‘Quash the Subpoena’

Thank you in advance for your understanding and
Case o-2U0-/lof/-reg Voc loz Filed Vd/lficl entered O4ilfizi Lololias

cooperation.

Cocker Roy

Charles Hoey

on

kw,
